Fourth Court of Appeals
                                     San Antonio, Texas
                                            March 6, 2019

                                        No. 04-19-00066-CV

            IN RE ALLIED PROPERTY & CASUALTY INSURANCE COMPANY,
                                   Appellant

                     From the County Court at Law No. 3, Bexar County, Texas
                                 Trial Court No. 2018-CV-02309
                          Honorable David J. Rodriguez, Judge Presiding


                                           ORDER
Sitting:         Patricia O. Alvarez, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

       The Real Parties in Interests’ Unopposed Second Motion for Extension of Time to File
Their Response to Petition for Writ of Mandamus is hereby GRANTED. The response is
deemed filed.


           It is so ORDERED on March 6, 2019.

                                                                  PER CURIAM


           ATTESTED TO: _________________________
                        Keith E. Hottle
                        Clerk of Court